                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


HECTOR O. BELEN,

                      Plaintiff,

v.                                                           Case No: 6:18-cv-1586-Orl-41LRH

KINNERET, INC. and KINNERET II,
INC.,

                      Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Renewed Joint Motion for Approval of Settlement

and to Dismiss Case with Prejudice (“Motion,” Doc. 25). United States Magistrate Judge Leslie

R. Hoffman issued a Report and Recommendation (Doc. 26), recommending that the Motion be

granted in part. Specifically, Judge Hoffman recommends striking the modification provision and

approving the Settlement Agreement (Doc. 25-1) as amended. (Id. at 6–7).

       After a de novo review of the record, and noting that the parties filed a Joint Notice of Non-

Objection (Doc. 27), the Court agrees with the analysis in the Report and Recommendation.

Therefore, it is ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 26) is ADOPTED and CONFIRMED and

              made a part of this Order.

          2. The modification provision (Doc. 25–1 ¶ 16), to the extent that it purports to allow

              the Settlement Agreement to be modified without Court approval, is STRICKEN.

          3. The Renewed Joint Motion for Approval of Settlement and to Dismiss Case with

              Prejudice (Doc. 25) is GRANTED in part; the Settlement Agreement (Doc. 25-1),




                                            Page 1 of 2
              as amended by this Court, is APPROVED; and this case is DISMISSED with

              prejudice.

           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on July 2, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
